DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1- 10 are entitled to a priority date of December 2, 2019.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a first volume regulating unit having a first volume which differs from a second volume of a second volume regulating unit. 


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1, 9, and 10: first/second volume regulating units  - read as “first/second units (generic placeholder) for regulating volume (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9, clause (d) recites a first volume regulating unit, which is also introduced in clause (a). It is unclear whether this requires a new first volume regulating unit or refers to the same one in clause (a). Art will be applied as if clause (d) read the first column regulating unit. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spriggs (US 3830059).

With regards to Claim 1:

Spriggs disclose a mechanical device (Figure 4) comprising: 

a working medium (“working fluid”, see abstract) that is configured to circulate along a circulation path; 

a hot end (evaporator H, 250) that is in thermal contact with said working medium during the circulation thereof; 

a cold end (condenser C, 264) that is in thermal contact with said working medium during the circulation thereof, a temperature of said cold end being lower than a temperature of said hot end (Col. 5, Lines 31 – 36 teaches typical temperatures when the system is used as a heat engine, note that Col. 7, Lines 9 – 15 also teach that the system is reversible and may operate as a heat pump or refrigerator);

a first volume regulating unit (piston 222) that is disposed between said hot and cold ends, and that is configured to allow passage of said working medium therethrough to perform one of compression and expansion of said working medium during the circulation thereof (Col. 3, Lines 16 – 20); and 

a second volume regulating unit (piston 194) that is disposed between said hot and cold ends, and that is configured to allow passage of said working medium therethrough to perform the other one of compression and expansion of said working medium during the circulation thereof (Col. 3, Lines 16 – 20, note Col. 3, Line 48 teaching that the pistons should be 180 degrees out of phase); 

wherein during a cycle of circulation of said working medium, a volume of said working medium exiting said first volume regulating unit differs from a volume of said working medium entering said second volume regulating unit, and a volume of said working medium entering said first volume regulating unit differs from a volume of said working medium exiting said second volume regulating unit (due to difference in piston sizes, see Claim 20 of Spriggs: “the large volume expansible chamber means is several orders of magnitude larger than the small volume low temperature displacement chamber”).

With regards to Claim 2:

Spriggs discloses said circulation path is a closed path (as seen in Figure 4, the system is a closed circuit, no fluid enters or exits the system, see also abstract: “closed cycle”). 

With regards to Claim 3:

Spriggs discloses a transmission unit (rods 246, 202, 190, 244, as seen in Figure 4) connected to said first and second volume regulating units for transferring kinetic energy to or from said first and second volume regulating units.

With regards to Claim 5:

Spriggs discloses at least one of said first and second volume regulating units includes at least one piston unit (pistons 194, 222, Figure 4). 

With regards to Claim 9:

Spriggs, in its natural use, discloses an operating method for a mechanical device (Figure 4), comprising the steps of: 

(a) operating a first volume regulating unit (piston 222) for moving a first volume (volume in chamber 234) of a working medium (“working fluid”, see abstract) from said first volume regulating unit into thermal contact with a hot end (evaporator H, 250), and simultaneously operating a second volume regulating unit (piston 194) for moving a second volume (volume in chamber 208) of said working medium from said hot end into said second volume regulating unit, such that said second volume is greater than said first volume (due to difference in piston sizes, see Claim 20 of Spriggs: “the large volume expansible chamber means is several orders of magnitude larger than the small volume low temperature displacement chamber”, i.e. volume in chamber 208 is greater than volume in chamber 234), so as to expand said working medium during thermal contact with said hot end for heat exchange (Col. 3, Lines 16 – 20);   

(b) operating said second volume regulating unit for expanding said working medium in said second volume regulating unit (Col. 3, Lines 16 – 20); 

(c) operating said second volume regulating unit for moving a third volume (volume in chamber 206) of said working medium from said second volume regulating unit into thermal contact with a cold end (condenser C, 264), and simultaneously operating said first volume regulating for moving a fourth volume (volume in chamber 226) of said working medium from said cold end into said first volume regulating unit, such that said fourth volume is smaller than said third volume (due to difference in piston sizes, see Claim 20 of Spriggs: “the large volume expansible chamber means is several orders of magnitude larger than the small volume low temperature displacement chamber”, i.e. volume in chamber 206 is greater than volume in chamber 226), so as to compress said working medium during thermal contact with said cold end for heat exchange (Col. 3, Lines 16 – 20); and  

(d) operating a first volume regulating unit for compressing said working medium in said first volume regulating unit (Col. 3, Lines 16 – 20). 

With regards to Claim 10:

Spriggs, in its natural use, discloses an operating method for a mechanical device, comprising the steps of: 

(a) operating a second volume regulating unit (piston 194) for compressing (Col. 3, Lines 16 – 20, note that Col. 7, Lines 9 – 15 also teach that the system is reversible and may operate as a heat pump or refrigerator, and that this instance claimed is a reverse operation) a working medium (“working fluid”, see abstract) in said second volume regulating unit; 

(b) operating said second volume regulating unit for moving a first volume (volume in chamber 206) of said working medium from said second volume regulating unit into thermal contact with a hot end (condenser C, 264, acting as the evaporator in the reversed refrigerator cycle), and simultaneously operating a first volume regulating unit (piston 222) for moving a second volume (volume in chamber 226) of said working medium from said hot end into said first volume regulating unit, such that said second volume is smaller than said first volume due to difference in piston sizes, see Claim 20 of Spriggs: “the large volume expansible chamber means is several orders of magnitude larger than the small volume low temperature displacement chamber”, i.e. volume in chamber 206 is greater than volume in chamber 226), so as to compress said working medium during thermal contact with said hot end for heat exchange (Col. 3, Lines 16 – 20); 

(c) operating said first volume regulating unit for expanding said working medium in said first volume regulating unit (Col. 3, Lines 16 – 20); and 

(d) operating said first volume regulating unit for moving a third volume (volume in chamber 234) of said working medium from said first volume regulating unit into thermal contact with a cold end (evaporator H, 250), acting as the condenser in the reversed refrigerator cycle), and simultaneously operating said second volume regulating unit for moving a fourth volume (volume in chamber 208) of said working medium from said cold end into said second volume regulating unit, such that said fourth volume is greater than said third volume (due to difference in piston sizes, see Claim 20 of Spriggs: “the large volume expansible chamber means is several orders of magnitude larger than the small volume low temperature displacement chamber”, i.e. volume in chamber 208 is greater than volume in chamber 234), so as to expand said working medium during thermal contact with said cold end for heat exchange (Col. 3, Lines 16 – 20).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spriggs (US 3830059) in view of Leo (US 4328684).

With regards to Claim 4:

Spriggs does not explicitly disclose at least one of said first and second volume regulating units includes at least one screw, instead disclosing a piston arrangement. However, in another embodiment (Figure 3), Spriggs teaches the piston arrangement being replaced by a rotary pump arrangement (Col. 1, Line 44: “FIG. 3 shows a modification of the invention using rotary fluid pump units”), thus acknowledging that use of a rotary pumps would not deviate from the intended use of the system. These rotary pumps appear to be rotary vane pumps and not screw pumps. Leo (Figure 1) teaches a similar system including first and second volume regulating units (70, 72) having different sizes, thereby yielding different volumes, and hot and cold ends (cooler 80, heater 88). These volume regulating units comprise screw compressors/expanders (as shown in Figure 1, and described in Col. 4, Line 10). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, given that Spriggs already advocates for rotary machine arrangement in another embodiment, and Leo teaches screw machines operating a similar cycle, one of ordinary skill in the art would have found it obvious to modify the system of Sprigs by replacing the piston machine arrangement with a screw machine arrangement in order to yield the predictable result of compressing/expanding working fluid in order to operate the cycle as a heat engine or heat pump/refrigerator. It is noted that both piston arrangement and screw arrangements are positive-displacement machines, ensuring fixed volume flows.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spriggs (US 3830059) in view of Klassen et al. (hereafter “Klassen” – US 8459028).

With regards to Claim 6:

Spriggs discloses said first volume regulating unit includes a first cylinder (cylinder 220), a first piston unit (piston 222) which is movably disposed in said first cylinder, and which divides an inner space of said first cylinder into two chambers (chambers 234, 226), said second volume regulating unit includes a second cylinder (cylinder 192), a second piston unit (piston 194) which is movably disposed in said second cylinder, and which divides an inner space of said second cylinder into two chambers (chambers 206, 208); a volume of said first cylinder is smaller than that of said second cylinder (as seen in Figure 4 and described in e.g. Claim 20 of Spriggs); and said mechanical device further comprises a transmission unit (rods 246, 202, 190, 244, as seen in Figure 4) connected to said first and second volume regulating units for transferring kinetic energy to or from said first and second volume regulating units.

Spriggs does not explicitly teach four tubes and four valves for each volume regulating unit, instead teachings two tubes (228, 236, 212, 214) and two valves (270, 248, 254, and 260) for each volume regulating unit. This is because Spriggs relies on three way switching valves to distribute the working fluid. However, replacing the three-way valves with single valves and one-way tubes is known in the art, which would also result in four tubes. Klassen (Figure 30) teaches a similar system as Spriggs, with two cylinders (820, 818) holding two pistons (814, 818) each in fluid communication with hot and cold units (heat exchangers 822, 824). Figure 30 of Klassen teaches three-way valves (802, 804) distributing the fluid. However, in another embodiment (Figure 31), Klassen teaches replacing these valves with single control valves (828A, 828B, 830A, 830B, see Figure 31 and Col. 16, Lines 66+). This results in the first piston/cylinder (814, 816) comprising four tubes (836, 810, 840, 806), two of which connect one of said chambers of said first cylinder with said hot and cold ends, respectively, and the other two of which connect the other one of said chambers of said first cylinder with said hot and cold ends, respectively (as shown in Figure 31), and four tube valves (valves 828A, 830A, 826A, 832A, Figure 31), each of which is operable to open or close a respective one of the said tubes of said first volume regulating unit; and the second piston/cylinder (820, 828) comprising four tubes (838, 812, 842, 808, Figure 31), two of which connect one of said chambers of said second cylinder with said hot and cold ends, respectively, and the other two of which connect the other one of said chambers of said second cylinder with said hot and cold ends respectively (as shown in Figure 31), and four tube valves (valves 828B, 830B, 826B, 832B), each of which is operable to open or close a respective one the said tubes of said second volume regulating unit. Given the teachings of Klassen, it would have been obvious to one of ordinary skill in the art to modify the system of Spriggs by separating the three way valves into single valves in one way-tubes, yielding two tubes and two valves for each chamber in the system, in order to simplify the control operation of the system.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spriggs (US 3830059) in view of Kim et al. (hereafter “Kim” – US 2005/0172622).

With regards to Claim 7:

Spriggs does not explicitly disclose at least one of said first and second volume regulating units includes at least one scroll, instead disclosing a piston arrangement. However, in another embodiment (Figure 3), Spriggs teaches the piston arrangement being replaced by a rotary pump arrangement (Col. 1, Line 44: “FIG. 3 shows a modification of the invention using rotary fluid pump units”), thus acknowledging that use of a rotary pumps would not deviate from the intended use of the system. These rotary pumps appear to be rotary vane pumps and not scroll pumps. Kim (Figure 5) teaches a similar system including first and second volume regulating units (151, 141) and hot and cold ends (heater 157, cooler 147). These volume regulating units comprise scroll compressors/expanders (as shown in Figure 5, and described in Paragraphs 82 – 90). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, given that Spriggs already advocates for rotary machine arrangement in another embodiment, and Kim teaches scroll machines operating a similar cycle, one of ordinary skill in the art would have found it obvious to modify the system of Sprigs by replacing the piston machine arrangement with a scroll machine arrangement in order to yield the predictable result of compressing/expanding working fluid in order to operate the cycle as a heat engine or heat pump/refrigerator. It is noted that both piston arrangement and scroll arrangements are positive-displacement machines, ensuring fixed volume flows.  


Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Saffer et al. (US 2013/0232975) – see Figures 1, 2, self-contained thermodynamic cycle operating as either a heat pump or heat engine, comprising scroll expander and scroll compressor with corresponding hot/cold ends. 

Kuroiwa (US 5467600) – see Figures 4, different size compressor and expander pistons. 

Hurtado (US 2011/0179788) – see Figures 2, 3, different size compressor and expander pistons in refrigeration system, with four sets of valves for each piston. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, October 15, 2022